DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.

Response to Arguments
This Office action is in response to the applicant’s communication filed on 3/15/2022.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant's arguments, see page 7, requesting reconsideration of the previous double patenting rejections of view of the claim amendments have been fully considered but they are not persuasive.  It is the Examiner’s position that merely amending “between the tip and an outer peripheral dimension of the expandable device” continues to read on at least the subject matter of claims 9, 17 and 19 of U.S. Patent No. 10,426,922 requiring the bridge to either provide a continuous transitional surface, fill the gap at an outer diameter of the assembly, and/or be disposed in the gap at a generally continuous diameter to fill the gap of the assembly).  For at least these reasons, Applicant’s arguments are not persuasive.
Applicant’s arguments, see pages 8-9, with respect to deficiencies of Le failing to disclose between the tip and expandable device bridge comprising a generally continuous transitional surface to the outer peripheral dimension of the expandable device (i.e. without an abrupt increase in size between adjacent components (i.e. a shoulder at an overlapping joint)) have been fully considered and are persuasive.  The previous prior art rejections made under Le have been withdrawn. 
Applicant's arguments, see pages 9-10, alleging the grasping component (115) of Randolph being rigid and therefore not configured to (i.e. capable of) maintain a transitional surface upon bending the distal end of the catheter have been fully considered but they are not persuasive.  It is the Examiner’s position, as set forth in the previous rejections, that the grasping component (115) of Randolph comprises respective deployable arms (120) that may expressly be composed of bendable shape memory material ([0037]; [0046]) and further provide a bendable joint where the distal end (120a) of each deployable arm (120) is fully capable of bending, flexing, swinging and/or deploying relative to the tip (130) (as expressly shown in Figs. 7A-7G; [0027]-[0029]; [0052]; [0056]).  For at least these reasons, Applicant’s arguments are not persuasive.  However, continuing with Applicant’s claim interpretation regarding “continuous transition” from Applicant’s arguments regarding Le (see Applicant’s arguments, pages 8-9), it is the Examiner’s position that Randolph similarly fails to disclose such a “generally continuous transitional surface”.  Similar to Applicant’s arguments regarding the Le prior art reference, the Randolph prior art reference appears to have “abrupt decrease in size” between the arms (115) of its grasping component (115) and its expandable device (105) (i.e. a shoulder junction with one component overlapping another adjacent component), rather than equal matching outer diameters or at least one component having a continuous transitional taper to provide matching outer diameters at their abutment point).  For at least these reasons, the prior art rejections under Randolph have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  A “generally continuous transitional surface between the tip and an outer peripheral dimension of the expandable device” appears to generally be shown in the embodiment of Figs. 1-2 which appears to represented by pending claims 1-9.  However, Applicant’s newly amended claim language found within independent claims 1 and 18 appears to contradict the disclosure for Applicant’s bridge straps embodiments (see Figs. 9-11), as the straps (912) are expressly shown to overlay atop both the tip (908) and expandable medical device (902) (as shown in Figs. 9-11).  Such an overlaying configuration was found in both the Le and Randolph prior art references and would provide an “abrupt increase in size” between the strap (912) and medical device (902) of Applicant’s bridge strap embodiment of Figs. 9-11.  Therefore, it appears claims 10-18 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention (i.e. bridge straps that do not merely overlay the other claim components but fill the gap therebetween and maintain “a generally continuous transitional surface between the tip and an outer peripheral dimension of the expandable device upon bending the distal end of the catheter”). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 9, 17 and 19 of U.S. Patent No. 10,426,922.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set at least requires a catheter, an expandable device, a tip fixedly secured to the distal end of the catheter, and a bridge disposed between the tip and the outer periphery of the expandable device wherein the bridge fills the gap (i.e. provides a continuous transitional surface, fills the gap at an outer diameter of the assembly, and/or disposed in the gap at a generally continuous diameter to fill the gap of the assembly) between the tip and the expandable device.  It is well known that a claim to a species will anticipate a claim to a genus.  MPEP 2132.02(I).  Therefore the narrower claims (i.e. the species claims) of U.S. Patent No. 10,426,922 anticipate the broader claims (i.e. the genus claims) of the present invention.  Additionally, it is noted that both merely making separate components integral and/or merely making a component separable is generally not considered to be a patentable/inventive improvement.  See MPEP 2144; 2144.04(V)(B); and 2144.04(V)(C).

Allowable Subject Matter
Claims 19-21 are allowed.
Claims 1-9 are generally acknowledged to contain allowable subject matter given the interpretation of the most recent claim amendments but remain subject to double patenting rejections that must be resolved before such claims can be in proper condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771